DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
	Claim 13 is cancelled, and all previously given rejections for this claim are considered moot. Claims 1, 3-12, and 14-20 are currently amended. Claim 2 is original. Claim 21 is new. Claims 1-12 and 14-21 are currently pending in the application and have been considered below.

Response to Amendment
Objection to Claims
Claims 3 and 17 have been sufficiently amended to correct the minor informalities objected to in the previous office action, and the corresponding objections for claims 3-4 and 17 are withdrawn.
Rejection Under 35 USC 112(b)
	Claims 17 and 18 have been amended to sufficiently clarify the indefinite elements and limitations such that the 35 USC 112(b) rejections for these claims are withdrawn.
Rejection Under 35 USC 101
	The claims have been amended but the 35 USC 101 rejections are upheld.
Rejection Under 35 USC 102/103
	The amendments made to the claims introduce limitations that are not fully addressed in the previous office action (e.g. using the machine learning techniques for additional steps, obtaining medical information from user profiles, inputting to and receiving output from a machine learned model etc.), and thus the corresponding 35 USC 102/103 rejections for claims 1-20 are withdrawn. However, Examiner will 

Response to Arguments
Rejection Under 35 USC 101
	On page 15-16 of the Remarks filed 1/21/2021 Applicant argues that the presently amended claims do not recite an abstract idea, at least because they “recite the generation and use of various data types, as well as the utilization of machine-learning models that determine a predicted diagnosis of a patient and generate questions, which can then be used to diagnose patients.” Applicant alleges that such features “go far beyond mental processes or organizing human activity because the claims focus on operations that simply cannot be performed in the human mind and are directed to computer-centric problems and solutions.” Applicant’s arguments are fully considered, but are not persuasive. Despite invoking the use of machine learning techniques and/or models in the claims, the actual claimed functions of analyzing medical data to determine patient diagnoses and generating diagnosis-related questions are in fact mental processes. Such steps are routinely performed mentally by clinicians in the course of normal diagnostic interactions with patients. The machine learning techniques are merely utilized as generic computing elements with which to implement these abstract ideas because they are claimed at a high level of generality and merely invoked to perform the otherwise-mental processes without describing what particular machine learning steps are performed or how the machine learning techniques specifically act to transform inputs into outputs. 
	Applicant further argues on page 16 that the claims provide integration into a practical application by offering features such as “predicting diagnoses of patients based on analyzing patient profiles, as well as generating medically relevant questions to ask a patient under examination,” which Applicant alleges provide “a clear improvement to the functioning of data analyses, including, for example, the ability to increase available data on which to perform analysis and, in turn, improve prediction accuracy and/or allow for more robust analysis techniques to be utilized.” Applicant’s arguments are fully considered, but are not persuasive. The features alleged to provide integration of the abstract idea into a practical application (e.g. predicting diagnoses by analyzing patient profiles and generating medically relevant 
On page 18, Applicant argues that the Examiner has not provided sufficient evidence regarding the well-understood, routine, and conventional nature of the additional elements, particularly arguing that no citation to Applicant’s specification nor to other publications has been provided. Applicant further argues that the Office “does not cite a case as showing that the generation of machine-learning models specifically trained as recited in the claims is well-understood, routine, or conventional.” Applicant’s arguments are fully considered, but are not persuasive. In the Non-Final Office action mailed 8/18/2020, Examiner cited to various paragraphs of Applicant’s specification, two additional patent publications, and section 2106.05(d)(II) of the MPEP to provide evidence of the generic and well-understood nature of the additional elements of the claims (see Step 2B of the 35 USC 101 analysis on pages 12-13). Further, the claims as presently drafted do not recite “generation of machine-learning models specifically trained” in a particular way as Applicant appears to assert; rather, they merely invoke previously “machine-learned” models as generic ‘black box’ computing elements that analyze medical information and provide medical diagnoses and/or medically relevant questions as output. Claim 5 does include a step for altering a parameter of the machine-learned model “to obtain a trained machine learned model that is used to determine a diagnosis of a second patient” but none of the claims recite the actual generation or initial training of machine learning models, nor any specific manner in which the models should be trained. Accordingly, Examiner does not need to provide evidence that “the generation of machine-learning models specifically trained as recited in the claims” is well-understood, routine, or conventional, because such subject matter is not present in the claims as presently drafted. 
For the reasons outlined above, the 35 USC 101 rejections are upheld for claims 1-12 and 14-20, as explained in more detail in the updated eligibility rejections below. 

Rejection Under 35 USC 102/103
	Throughout pages 19-27, Applicant argues that the Harris reference does not teach obtaining first medical information from a first user profile associated with a patient, nor use of various machine learning techniques and models, particularly for question generation. This reference is not relied upon in the present rejections to teach the machine learning techniques, so this argument is rendered moot. However, Examiner maintains that Harris does teach obtaining medical information from user profiles, as well as use of this information as input to diagnostic models that provide suspected diagnoses as outputs (see [0009], [0038], & [0040], noting user profile inputs are used by diagnosis modules and question modules to identify diagnoses for the user and determine questions associated with diagnosing the patient; see further Figs. 2-3 showing patient information input to diagnostic models that output suspected diagnoses). 
Applicant further argues on pages 26-27 that the Radinsky reference does not cure the machine learning deficiencies of Harris, asserting that it does not “teach or suggest at least… ‘inputting at least a portion of the first medical information into a machine learned model, wherein the machine learned model is configured to analyze medical information to determine diagnoses of patients,’ and ‘receiving, from the machine learned model and based at least in part on inputting the at least the portion of the first medical information, an output indicating a suspected diagnosis of the first patient.’ Applicant’s arguments are fully considered, but are not persuasive. Examiner notes at least P2 L24 – P4 L24 of Radinsky, where machine learning-based diagnostic models are described as inputting patient information (including patient history, i.e. a user profile) to output suspected diagnoses of the patient based on learned correlations between patient characteristics and potential diagnoses (see particularly P4 L1-15). 
	Thus, Examiner maintains that the presently cited prior art references do teach the amended claims, as explained in more detail in the updated 35 USC 103 rejections below. 

Claim Objections
Claim 18 is objected to because of the following informalities: 
Claim 18 includes the typographical error “answwer” in line 9, which should be corrected to “answer.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 recites “the first feedback” and “the second feedback” in the last two lines. There is insufficient antecedent basis for these types of “feedback” in the claim because all prior instances of “feedback” have been amended to “answers.” For purposes of examination, Examiner interprets “the first feedback” as “the first answer” and “the second feedback” as “the second answer” in accordance with the general amendments made to the claims as a whole. 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 14-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 1-4 and 14-20 are directed to systems (i.e. machines) and claims 5-12 and 21 are directed to a method (i.e. a process). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Independent claim 1 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind but for the recitation of generic computer components. 
analyzing a user profile of a patient, the user profile including at least a medical history of the patient; 
determining, based at least in part on analyzing the user profile of the patient, a first correlation between the medical history of the patient and a first suspected diagnosis of the patient; 
determining, based at least in part on analyzing the user profile of the patient, a second correlation between the medical history of the patient and a second suspected diagnosis of the patient; 
generating, based at least in part on determining the first suspected diagnosis, first data corresponding to a first questions, wherein the first question is related to the first suspected diagnosis of the patient; 
generating, based at least in part on determining the second suspected diagnosis, second data corresponding to a second question, wherein the second question is related to the second suspected diagnosis of the patient;
analyzing the first response to the first question and the second response to the second question; 
and determining, based at least in part on analyzing the first response and the second response, that the patient is diagnosed with the first suspected diagnosis. 
Each of these steps may be performed entirely in the human mind because a human actor is capable of analyzing health information to generate at least two suspected medical diagnoses for a patient, formulating follow-up questions specific to each diagnosis to help rule out one or both diagnoses, and analyzing responses to the follow-up questions to positively diagnose a patient with one of the suspected diagnoses; this is a process that diagnostic clinicians perform regularly in interactions with patients. Thus, the claim recites an abstract idea in the form of a mental process.
Independent claim 5 recites similar steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind, but for the recitation of generic computing 
inputting at least a portion of the first medical information into a model, wherein the model is configured to analyze medical information to determine diagnoses of patients;
receiving, from the model and based at least in part on inputting the at least the portion of the first medical information, an output indicating a suspected diagnosis of the first patient;
generating, based at least in part on the suspected diagnosis of the first patient, first data corresponding to a question, wherein the question is related to either confirming or denying whether the first patient is diagnosed with the suspected diagnosis; 
based at least in part on the response, altering a parameter of the model to obtain a trained model that is used to determine a diagnosis of a second patient.
Each of these steps may be performed entirely in the human mind because a human is capable of analyzing health information using their medical training and/or known mathematical models to generate a suspected medical diagnosis for a patient, formulating follow-up questions specific to the diagnosis, and analyzing responses to the follow-up questions to update their diagnostic model(s) for use with future patients (i.e. to determine a diagnosis for a second patient); this is a process that diagnostic clinicians perform regularly in interactions with patients. Thus, the claim recites an abstract idea in the form of a mental process. 
In addition, independent claim 14 recites similar steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind, but for the recitation of generic computing components. That is, other than reciting that the method is performed by “at least one processor” and “one or more non-transitory computer-readable media storing first computer-executable instructions that, when executed by the at least one processor, cause the at least one processor to perform acts,” as well as “using one or more machine learning techniques,” nothing in the claim limitations preclude the steps from practically being performed in the mind. Specifically, the claim recites:
analyzing the medical information to determine questions associated with diagnosing the patient; 
generating the questions;
analyzing the answer to determine a first potential diagnosis of the patient; and
based at least in part on analyzing the answer, generating updated questions. 
Each of these steps may be performed entirely in the human mind because a human actor is capable of analyzing medical information to determine and formulate questions associated with diagnosing a patient and analyzing responses to the questions to formulate follow-up questions related to diagnosing the patient; this is a process that diagnostic clinicians perform regularly in interactions with patients. Thus, the claim recites an abstract idea in the form of a mental process.
Dependent claims 2-4, 6-12, and 15-21 inherit the limitations that recite an abstract idea from their dependence on claims 1, 5, and 14, respectively, and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. In addition, claims 2-4, 6-8, 10-12, and 16-21 recite further limitations that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind and/or during a clinician-patient interaction but for the recitation of generic computer components, and thus merely further describe the abstract ideas identified above. 
Specifically, claim 2 recites determining, based at least in part on analyzing the first response and the second response, that the patient is not diagnosed with the second suspected diagnosis; a human actor could mentally determine this when they positively diagnose a patient with the first condition, thus ruling out a second suspected diagnosis. Claim 3 recites determining first/second correlations between the first diagnosis and first/second indications of a first/second event stored in the user profile, which a human actor could determine by thinking about correlations between events in a patient’s medical history and their first suspected diagnosis, e.g. noting that a lab test showing high cholesterol and an incident of cardiac arrest three months prior are both correlated, to varying degrees, with a first suspected diagnosis of heart disease. Claim 4 recites determining the first diagnosis based on the first correlation and second correlation together being above a threshold probability level where individually they are not; a human actor could perform this step by not diagnosing a patient with heart disease based on an individual cardiac arrest or an individual lab test showing high cholesterol, but considering both together to indicate a strong likelihood of heart disease. 
Claim 6 recites generating, based at least in part on receiving the second data, third data corresponding to the second question, wherein the second question is related to the suspected diagnosis; and wherein altering the parameter of the model is further based at least in part on the response to the 
Claim 16 repeats the process of generating updated questions based on answers to previously asked questions, which a human clinician could mentally perform as explained above. Claim 17 recites determining a second potential diagnosis based at least in part on the second answer and determining a third potential diagnosis of the patient based at least in part on the third answer. This again describes a diagnostic process that a clinician may perform mentally when collecting answers to medical questions from a patient during an interaction. Claim 18 describes a more detailed diagnostic process, but could still be performed mentally by a human actor during an interaction with a patient by mentally weighting events that the clinician has identified from the patient’s record and thinking about how important each event is in combination with the answers to diagnostic questions to formulate a final diagnosis. Claim 19 also describes a more in-depth diagnostic process that could still be performed by a clinician by considering a potential diagnosis after the patient has answered one follow-up question and then reconsidering the probability of the potential diagnosis after a second follow-up question. Claim 20 recites limitations that 
Accordingly, claims 2-4, 6-12, and 15-21 also recite an abstract idea.
However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, independent claim 1 does not include additional elements that integrate the abstract idea into a practical application. The additional hardware elements of claim 1 include one or more processors and computer-readable media storing first computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations. The functional additional elements of claim 1 include the use of one or more machine learning techniques to perform many of the steps of the method; transmitting the first data and the second data to a remote device associated with a medical professional engaged in examining the patient, wherein the remote device is configured to display the first question and the second question; receiving, from the remote device, first input data representing a first response to the first question and second input data representing a second response to the second question; and storing an indication in the user profile of the patient, wherein the indication indicates the patient is diagnosed with the first suspected diagnosis. 
These additional elements, when considered in the context of the claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field (because they appear to merely provide a business solution to the identified business problem of clinicians having a difficult time generating the best diagnostic questions to ask, rather than a technical solution to a technical problem), do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim (note: the recitation of code or instructions stored on and executed by a computer system does not amount to a particular machine when recited with generic components; see MPEP 2106.05(b)(I): “It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer 
Further, the use of one or more processors to execute computer-executable code to perform a variety of operations that could otherwise be performed mentally (e.g. analyzing, determining, generating, etc. as explained in Step 2A – Prong 1 above) merely amounts to instructions to implement the abstract idea on a computer because the computer elements are utilized as tools with which to digitize the abstract idea. Similarly, the use of a machine learning technique to accomplish these otherwise-mental processes amounts to mere instructions to apply the exception in a computing environment because the machine learning techniques are not specifically described, and are merely invoked as a “black box” type generic computing element that performs otherwise-abstract mental processes like medical diagnosis and generation of questions. 
The transmission of question data to and answer data from a remote device amounts to insignificant extra-solution activity in the form of necessary data gathering because these steps merely solicit and receive patient data necessary for the overall diagnostic process. The storage of an indication in the user profile similarly amounts to insignificant extra-solution activity because it is equivalent to outputting a report with the results of the overall diagnostic process and does not appear to have any function beyond this mere data output such that it is tangential to the main idea of the claim. Accordingly, the claim as a whole is directed to an abstract idea without integration into a practical application. 
Independent claim 5 does not include additional elements that integrate the abstract idea into a practical application. Claim 5 includes no additional hardware elements, but does include the functional additional elements of obtaining medical information from a user profile associated with a patient; a machine learned model; sending the first data to a remote device that is configured to display the question as well as receiving, from the remote device, second data representing a response to the question. Obtaining medical information from a user profile amounts to insignificant extra-solution activity 
Independent claim 14 does not include additional elements that integrate the abstract idea into a practical application. The additional hardware elements of claim 14 include at least one processor; one or more non-transitory computer-readable media storing first computer-executable instructions that, when executed by the at least one processor, cause the at least one processor to perform acts; and a remote device configured to display one or more questions. The functional additional elements of claim 14 include obtaining medical information from a user profile associated with a patient; the use of one or more machine learning techniques to perform many of the steps of the method; sending the questions to a remote device configured to display one or more of the questions; receiving, from the remote device, an answer to a question of the questions; and sending the updated questions to the remote device configured to display one or more of the updated questions. These additional elements are substantially similar to the hardware and functional additional elements addressed for claims 1 and 5 above, and in the context of claim 14 as a whole they similarly amount to implementation of the abstract idea using generic computing components and insignificant extra-solution activity in the form of necessary data gathering as explained above for claims 1 and 5. Accordingly, the claim as a whole is directed to an abstract idea without integration into a practical application. 
The judicial exception recited in dependent claims 2-4, 6-12, and 15-21  is not integrated into a practical application under the same analysis as above because each claimed function is performed with the same additional elements identified in claims 1, 5, and 14, respectively. Further, claims 3-4, 7-8, 10-12, 16-18, and 20-21 merely further describe the abstract ideas identified in the independent claims without presenting new additional elements, as explained in Step 2A – Prong 1 above. Claims 2, 9, and 
Accordingly, the additional elements of claims 1-12 and 14-21 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1-12 and 14-21 are directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of one or more processors executing stored computer-executable instructions to perform the analyzing, determining, generating, etc. steps amount to no more than mere instructions to apply the exception using generic computer components. As evidence of the generic nature of the above recited additional elements, Examiner notes paras. [0029]-[0030] of Applicant’s specification, noting that “The processor(s) 110 and/or 122 may include a graphics processing unit (GPU), a microprocessor, a digital signal processor or other processing units or components known in the art” (emphasis added) as well as “memory 112 and/or 124 may include, but is not limited to RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM, digital versatile disks (DVD) or other optical storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, RAID storage systems, or any other medium which can be used to store the desired information and which can be accessed by a computing device” (emphasis added). Such disclosure indicates that any known, generic processing and memory components may be utilized to implement the system. 
Further, the combination of these additional hardware elements (i.e. a processor connected to a 
Similarly, the machine learning techniques are disclosed at a high level of generality in both the claims and specification. Examiner specifically notes para. [0035] of Applicant’s specification: “Any number of machine learning techniques may be employed to generate and/or modify the question(s) 212 describes [sic] herein. Those techniques may include, for example, decision tree learning, association rule learning, artificial neural networks (including, in examples, deep learning), inductive logic programming, support vector machines, clustering, Bayesian networks, reinforcement learning, representation learning, similarity and metric learning, sparse dictionary learning, and/or rules-based machine learning.” Such broad exemplary disclosures of known machine learning techniques indicate to one of ordinary skill in the art that generic and known machine learning techniques are employed to automate the otherwise-abstract idea, which does not provide significantly more. Additionally, at least P2 L22 – P4 L24 of Radinsky et al. (WO 2018220565 A1) shows that it was well-understood, routine, and conventional to utilize various machine learning techniques to provide medical diagnostic and/or question generation models. 
Regarding the functional additional elements, as noted above, the steps of obtaining medical information from patient profiles and sending/receiving data to/from a remote device amount to insignificant extra-solution activity because they merely serve to collect patient data necessary to the overall diagnostic process. The steps of storing various indications in a patient’s profile also provide insignificant extra-solution activity because they amount to merely outputting a report showing the results of the main diagnostic steps of the invention. These activities are also nothing more than those 
Thus, when considered as a whole and in combination, claims 1-12 and 14-21 are not patent eligible. 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-10, 12, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 20190392952 A1) in view of Radinsky et al. (WO 2018220565 A1). 
Claim 5
Harris teaches a method comprising: 
obtaining first medical information from a first user profile of multiple user profiles, the first user profile being associated with a first patient (Harris [0009], [0038], [0040], noting user profile inputs are used by diagnosis modules and question modules to identify diagnoses for the user and determine questions associated with diagnosing the patient);
inputting at least a portion of the first medical information into a (Harris Figs. 2-3, [0009], [0038], noting user profile inputs are used by diagnosis modules (i.e. models) to identify diagnoses for the user);
receiving, from the  (Harris Figs. 2-3, [0009], [0038], noting user profile inputs are used by diagnosis modules (i.e. models) to identify potential (i.e. suspected) diagnoses for the user);
generating, based at least in part on the suspected diagnosis of the first patient, first data corresponding to a question, wherein the question is related to either confirming or denying whether the first patient is diagnosed with the suspected diagnosis (Harris Fig. 3 element S312, [0056], [0059], [0071]-[0072], noting the diagnosis module has a list of questions and how their point values affect the likelihood scores of each diagnosis; multiple questions may be asked that relate to the current top m diagnoses, i.e. in an effort to confirm or rule out the current most likely diagnosis); 
sending the first data to a remote device that is configured to display the question (Harris Fig. 3 elements S314, [0071]-[0073], noting questions are presented to a user so that they can answer them; [0036] shows that in an embodiment a user may interact with a remotely located service hosting various modules by using a device (e.g. a smartphone or tablet computer) local to the user; [0086] further shows that the user interface device includes a display); 
receiving, from the remote device, second data representing a response to the question (Harris and 

In summary, Harris teaches a method that analyzes user data (e.g. from a patient profile) using diagnosis models to determine potential diagnoses, presents a user with relevant follow-up questions, and updates the models based on the user’s answers. Though Harris discloses the diagnostic models as being “updated” by the user’s additional input (as in Fig. 2 and [0007]), para. [0072] appears to indicate that this “updating” process does not update the underlying parameters of the models to facilitate learning for future cases, but rather updates the inputs to the models such that new diagnostic results are output based on the new information. Thus, Harris does not appear to explicitly disclose use of machine learned models as Applicant intends, nor a step of based at least in part on the response, altering a parameter of the machine learned model to obtain a trained machine learned model that is used to determine a diagnosis of a second patient. However, Radinsky teaches that in a computer-aided diagnostic system, the actual diagnostic models themselves are machine-learnt and updated via machine learning based at least in part on analysis of a patient’s responses to questions and medical profile so that current patients can be diagnosed based on historical patterns captured by the updated diagnostic models (Radinsky Pg 3 L24-31, Pg 20 L19-26, Pg 26, L21-27). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Harris with the teachings of Radinsky in order to adaptively update the predictive model(s) underlying the diagnostic system so that current users can be more accurately diagnosed by incorporating historical data and trends from prior users, as suggested by Radinsky Pg 20 L19-26 & Pg 26 L21-27. 
Claim 14
Harris teaches a system comprising: 
at least one processor; and one or more non-transitory computer-readable media storing first computer-executable instructions that, when executed by the at least one processor, cause the at least one processor to perform acts (Harris [0004], [0036], [0081]-[0085]) comprising: 
obtaining medical information from a user profile associated with a patient (Harris [0009], [0038], [0040], noting user profile inputs are used by diagnosis modules and question modules to identify ;
analyzing the medical information (Harris [0009], [0038], [0040], noting user profile inputs are used by diagnosis modules and question modules to identify diagnoses for the user and determine questions associated with diagnosing the patient); 
generating the questions (Harris Fig. 3 element S312, [0056], [0059], [0071]-[0072], noting the diagnosis module has a list of questions and how their point values affect the likelihood scores of each diagnosis; multiple questions may be determined and asked that relate to the current top m diagnoses. See also [0044], noting the copying of question data structures to a user’s active question data store, i.e. the generation of questions for an active session); 
sending the questions to a remote device, wherein the remote device is configured to display one or more of the questions (Harris Fig. 3 elements S314, [0071]-[0073], noting questions are presented to a user so that they can answer them; [0036] shows that in an embodiment a user may interact with a remotely located service hosting various modules by using a device (e.g. a smartphone or tablet computer) local to the user; [0086] further shows that the user interface device includes a display); 
receiving, from the remote device, an answer to a question of the questions (Harris Fig. 3 element S316, [0043], [0071]-[0072], noting the user responds to presented questions);
analyzing the answer  (Harris abstract, Figs. 2-3, claim 10, noting that a plurality of potential diagnoses may be generated for a patient based on answers to questions); 
based at least in part on analyzing the answer, generating updated questions  (Harris [0043], [0056], [0071]-[0072], noting that additional questions relating to the top m diagnoses are determined and provided to a user (e.g. using the remote device as in [0036]) in response to a user’s initial answers to initial questions; Figs. 2 and 3 also show that if the top diagnosis m1 has not yet exceeded a confidence threshold, the process of asking questions and receiving answers is repeated for the top m diagnoses determined from the last round of questions).  
specific use of one or more machine learning techniques to analyze medical information to determine questions associated with diagnosing the patient, generate questions, analyze an answer to determine a first potential diagnosis of the patient, and generate updated questions as Applicant intends.  
However, Radinsky teaches that initial and follow-up diagnostic questions as well as a potential diagnosis itself may be determined for a patient based on a machine learning techniques (Radinsky abstract, P2 L29 – P4 L24), such that determining whether a patient has a particular diagnosis with a threshold likelihood can be achieved with a minimum number of questions being asked (Radinsky P28 L8-14) and/or so that any previous contradictions can be resolved (Radinsky P29 L18-23). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Harris to include question determination and diagnosis specifically via machine learning techniques as in Radinsky in order to leverage historical data to ensure that the most effective questions are being asked, i.e. questions that will allow diagnosis with a threshold likelihood with a minimum number of questions (as suggested by Radinsky P28 L8-14) and/or allow previous contradictions to be resolved (as suggested by Radinsky P29 L18-23).  
Claim 6
Harris in view of Radinsky teaches the method of claim 5, and the combination further teaches wherein the question comprises a first question, the method further comprising: 
generating, based at least in part on receiving the second data, third data corresponding to a second question, wherein the second question is related to the suspected diagnosis; sending, to the remote device, the third data, wherein the remote device is configured to display the second question; receiving, from the remote device, fourth data representing a response to the second question (Harris [0043], [0056], [0071]-[0072], noting that additional questions relating to the top m diagnoses are provided to and answered by a user (e.g. using the remote device as in [0036]) in response to a user’s initial answers to initial questions; Figs. 2 and 3 also show that if the top diagnosis m1 has not yet exceeded a confidence threshold, the process of asking questions and receiving answers is repeated for the top m diagnoses determined from the last round of questions and the inputs are then analyzed to determine if the confidence threshold has been exceeded); and
wherein altering the parameter of the machine learned model is further based at least in part on the response to the second question (Radinsky Pg 20 L19-26, Pg 26 L21-27, noting the diagnostic model of the system is updated using machine learning to incorporate previous patient responses, e.g. to iterative questions as described on Pg 29 through the top of Pg 30, considered equivalent to the additional input of Harris as in Fig. 2 element S212).  
Claim 7
Harris in view of Radinsky teaches the method of claim 5, and the combination further teaches determining that the patient is diagnosed with the suspected diagnosis based at least in part on the response to the question (Harris Fig. 3 element S320, [0008]-[0009], claim 10(k)(1), noting that if a confidence threshold is passed for a diagnosis, it is presented to the user as the most likely diagnosis; Fig. 4 shows an example diagnosis).  
Claim 8
Harris in view of Radinsky teaches the method of claim 5, and the combination further teaches: 
determining that a confidence level associated with the suspected diagnosis is greater than a threshold confidence level (Harris Fig. 3 element S320, [0006], [0072]), and 
wherein determining the suspected diagnosis of the first patient is based at least in part on the confidence level being greater than the threshold confidence level (Harris [0059], [0071]-[0072]).  
Harris shows that a diagnosis’s numerical score can be compared to various confidence thresholds (see Fig. 3 element S320, [0006]). The threshold can represent either an absolute confidence 1) is considered equivalent to determining the suspected diagnosis. In Harris, the top diagnosis m1 (i.e. the suspected diagnosis) would be determined based at least in part on its diagnostic score being compared to and exceeding a threshold set by the next-highest diagnosis’s score. 
Claim 9
Harris in view of Radinsky teaches the method of claim 5, and the combination further teaches based at least in part on the response to the question, storing an indication of the suspected diagnosis in the first user profile, wherein the indication is used to at least one of: Lee & Hayes pllc 509-324-925642 Atty Docket No. C212-0004USrecommend a doctor to visit the first patient; recommend a visitation schedule for the first patient; or diagnose the first patient (Harris Fig. 4, showing a report that includes “Your final diagnoses are PENUMONIA with probable TUBERCULOSIS” as an indication that the patient has been diagnosed with these conditions; see further [0094], noting “reports can summarize the encounter in a way that easily integrates into a medical portfolio,” indicating that such an indication can be stored in a medical portfolio such as the first user profile).  
Claim 10
Harris in view of Radinsky teaches the method of claim 5, and the combination further teaches: 
determining a first correlation between one or more first characteristics of the first patient and the suspected diagnosis; and determining a second correlation between one or more second characteristics of the first patient and the suspected diagnosis (Harris [0071], noting “the diagnostic module 102 has for every diagnosis a list of questions and their point values that affect the diagnosis’ total score”; see further [0005], [0056], noting each diagnosis is correlated with positive, negative, or neutral weights for each patient input (i.e. characteristic); for example, [0056] shows that a particular characteristic (e.g. blood glucose level, blood type) affects the probability score of each diagnosis according to a positive, neutral, or negative weight (i.e. correlation)), and 
wherein determining the suspected diagnosis of the first patient is based at least in part on the first correlation and the second correlation (Harris [0005], [0053], [0072], noting that the running score 
Claim 12
Harris in view of Radinsky teaches the method of claim 5, and the combination further teaches wherein the suspected diagnosis comprises a first suspected diagnosis, the method further comprising: 
determining a first probability of the first suspected diagnosis of the first patient; determining a second probability of a second suspected diagnosis of the first patient (Harris [0056], noting that each potential diagnosis of a patient includes a running probability score such that when there are at least two potential diagnoses the system would determine one probability for the first diagnosis and one probability for another); and 
determining that the first probability is greater than the second probability (Harris [0071]-[0072], claim 10(e), noting that m diagnoses with the highest scores (i.e. probabilities greater than those of other potential diagnoses) are identified as the most likely diagnoses), and 
wherein generating the first data corresponding to the question is based at least in part on the first probability being greater than the second probability (Harris [0056], [0071]-[0072], noting that questions are identified based on which diagnoses are present in the “top m” list, i.e. questions will be asked that pertain to a first diagnosis with a higher probability that is included in the top m list while questions relating to another diagnosis excluded from the top m list are not asked until a later follow-up step as described in [0073]).  
Claim 21
Harris in view of Radinsky teaches the method of claim 5, and the combination further teaches performing the obtaining, inputting, and receiving steps of claim 5 for a second patient (Radinsky Pg 3 L24-31, Pg 20 L19-26, Pg 26, L21-27, noting that current patients (i.e. a second patient) can be diagnosed based on historical patterns captured by the machine learned models updated by previous patients (i.e. a first patient).
Claim 15
Harris in view of Radinsky teaches the system of claim 14, and the combination further teaches wherein sending the updated questions is performed substantially contemporaneously with receiving the answer (Harris [0056], noting the system is constantly updating a running score for each diagnosis to guide the next questions presented to a user based on previous answers to questions; updated questions being presented within the same diagnostic session as responses are received and evaluated (as in at least [0043], [0056], [0071]-[0073]) is considered “substantially contemporaneous” as required by the claim).  
Claim 16
Harris in view of Radinsky teaches the system of claim 14, and the combination further teaches wherein the answer comprises a first answer and the updated questions comprise first updated questions, and wherein the one or more non-transitory computer-readable media store second computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: receiving, from the remote device, a second answer to a question of the first updated questions; generating, based at least in part on the second answer, second updated questions; and sending the second updated questions to the remote device, wherein the remote device is configured to display one or more of the second updated questions (Harris Figs. 2-3, [0043], [0056], [0071]-[0073], noting iterative rounds of questions and answers).
In para. [0043] Harris discloses that “Active session question response data can be (almost solely) based on the user’s responses to questions revolving around the current diagnosis state and the user’s chief complaint(s) selection at the start of the session. As the user responds, different questions can be presented and, based on those responses, follow-up questions can be submitted.” This disclosure shows initial questions, answers to the initial questions resulting in updated questions, and second answers to the updated questions resulting in second updated questions. 
In addition, Figs. 2 and 3 show that if the top diagnosis m1 has not yet exceeded a confidence threshold, the process of asking questions and receiving answers is repeated for the top m diagnoses determined from the last round of questions, indicating that at least two rounds of updated questions could be asked and answered as described in [0056] & [0071]-[0073]. For example, a user may be asked questions at S208 & S314 and provide first answers to the questions at S210 & S316. As described in paras. [0043], [0056], and [0071]-[0073], responses to initial questions may guide further questioning such that in a second loop of the algorithm, a user is asked updated questions at S208 & S314 and 
Claim 17
Harris in view of Radinsky teaches the system of claim 16, and the combination further teaches wherein the one or more non-transitory computer-readable media store second computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: determining, based at least in part on the second answer, a second potential diagnosis of the patient; receiving, from the remote device, a third answer to a question of the second updated questions; and determining, based at least in part on the third answer, a third potential diagnosis of the patient (Harris Figs. 2-3, [0043], [0056], [0071]-[0073]).
In para. [0043] Harris discloses that “Active session question response data can be (almost solely) based on the user’s responses to questions revolving around the current diagnosis state and the user’s chief complaint(s) selection at the start of the session. As the user responds, different questions can be presented and, based on those responses, follow-up questions can be submitted.” This disclosure shows second answers to updated questions resulting in second updated questions, which a user could then provide answers to (i.e. third answers). 
In addition, Figs. 2 and 3 show iterative loops that demonstrate the question-response-diagnosis algorithm as intended in the instant claim; a user may be asked questions at S208 & S314 and provide first answers to the questions at S210 & S316. At S212 & S318, the user would be provided at least a first potential diagnosis based on updated diagnostic models incorporating the first answers. As described in paras. [0043], [0056], and [0071]-[0073], responses to initial questions may guide further questioning such that in a second loop of the algorithm, a user is asked updated questions at S208 & S314 and provides second answers to the questions at S210 & S316. At S212 & S318, the user would be provided at least a second potential diagnosis based on updated diagnostic models incorporating the second answers. If no diagnosis has met a predetermined confidence threshold at S214 & S320, the loop may be repeated again such that a user is asked second updated questions at S208 & S314, provides third answers to the second updated questions at S210 & S316, and is provided with at least a third potential 
Claim 18 
Harris in view of Radinsky teaches the system of claim 16, and the combination further teaches wherein analyzing the medical information comprises 
determining a first event associated with the patient and a second event associated with the patient (Harris [0049]-[0052], noting that vital signs and lab results can be recorded as events in the vitals module’s session vitals data store 116 (as in Fig. 1 & [0037])),
wherein the first event and the second event fail to indicate the first potential diagnosis of the patient (Harris Figs. 5A-B, where an exemplary user’s medical events and other symptoms are summarized. Such events (e.g. a temp of 101.2, a heartrate of 115 with sinus tachycardia, etc.) do not on their own indicate a particular diagnosis, but are determined to indicate pneumonia with possible active tuberculosis when analyzed together by the diagnostic system), and 
wherein the one or more non-transitory computer-readable media store second computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
weighting, using the one or more machine learning techniques, the first event, the second event, the first answer, and the second answer, and determining the first potential diagnosis of the patient based at least in part on weighting the first event, the second event, the first answer, and the second answer (Harris [0071], noting “the diagnostic module 102 has for every diagnosis a list of questions and their point values that affect the diagnosis’ total score”; the diagnostic modules may be artificially intelligent modules as in [0028], i.e. utilizing one or more machine learning techniques as shown in Figs. 2 and 3 with dynamically updating models. See further [0005], [0056], noting each diagnosis is correlated with positive, negative, or neutral weights for each patient input (i.e. including events measured by sensors as described in [0049]-[0052] as well as response data from the question module as described in [0043] & [0071]-[0073]); for example, [0056] shows that a particular event (e.g. blood glucose level) affects the probability score of each diagnosis according to a positive, neutral, or negative weight. [0053] further notes that the system keeps a running tabulation of each diagnosis’s probability score as influenced by the summed weights of the inputs, indicating that the diagnoses are determined based at least in part on 
Claim 19
Harris in view of Radinsky teaches the system of claim 14, and the combination further teaches wherein the one or more non-transitory computer-readable media store second computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
determining, based at least in part on analyzing the first answer, a first probability of the first potential diagnosis (Harris S212 & S318, [0056]); 
receiving, from the remote device, a second answer to a question of the updated questions (Harris S210 & S316); 
Lee & Hayes pllc 509-324-925645 Atty Docket No. C212-0004USanalyzing the second answer using the one or more machine learning techniques (Harris S212 & S318; Radinsky P4 L1-11); 
determining, based at least in part on analyzing the second answer, a second probability of the first potential diagnosis (Harris S212 & S318, [0056], [0072]); 
determining that the second probability is greater than the first probability (Harris S214 & S320);
and storing, based at least in part on the second probability being greater than the first probability, an indication of the first potential diagnosis in the user profile of the patient (Harris Fig. 4, [0094]). 
Harris Figs. 2 and 3 show iterative loops that demonstrate the question-response-diagnosis algorithm as intended in the instant claim; a user may be asked questions at S208 & S314 and provide first answers to the questions at S210 & S316. At S212 & S318 the first answers are analyzed (via machine learning techniques in the context of the combination with Radinsky) to provide updated probability scores for each potential diagnosis as described in [0056]. When no diagnosis has met the confidence threshold and the loop is repeated (i.e. a first probability is lower than a confidence threshold), a user is asked updated questions at S208 & S314 and provides second answers to the questions at 
Claim 20
Harris in view of Radinsky teaches the system of claim 19, and the combination further teaches wherein the one or more non-transitory computer-readable media store second computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: determining, based at least in part on analyzing the medical information, one or more potential diagnosis of the patient, and wherein the first potential diagnosis of the patient is one of the one or more potential diagnosis of the patient (Harris abstract, Figs. 2-3, claim 10, noting that a plurality of potential diagnoses may be evaluated for a patient until the most-likely potential diagnosis exceeds a confidence threshold).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Radinsky as applied to claims 5 and 10 above, in further view of Denekamp et al. (US 20110257988 A1). 
Claim 11
Harris in view of Radinsky teaches the method of claim 10, and the combination further teaches wherein: 
determining the suspected diagnosis is based at least in part on a confidence associated with the suspected diagnosis being greater than a first confidence level (Harris Fig. 3 element S318-S320, [0006], [0072], noting a diagnosis’s numerical score can be compared to an absolute threshold as well as the numerical scores of other potential diagnoses to determine the most likely diagnosis; determining the highest scoring diagnosis (m1) is considered equivalent to determining the suspected diagnosis. In Harris, the top diagnosis m1 (i.e. the suspected diagnosis) would be determined based at least in part on its 
the first correlation is associated with a second confidence level, (Harris [0005], [0056], [0071], noting individual inputs are associated with a weight or points that contribute to a total probability score for a diagnosis; the weight or points of each item are considered confidence levels, i.e. a second/third confidence level)); and 
collectively, the first correlation and the second correlation are above the first confidence level (Harris [0005], [0056], noting the top diagnosis m1 (i.e. the suspected diagnosis) would be determined based at least in part on its diagnostic score (i.e. the summation of at least a first and second correlation as described) being compared to and exceeding a threshold set by the next-highest diagnosis’s score, i.e. the first confidence level).  
In summary, the combination shows that the most likely diagnosis (i.e. a suspected diagnosis) may be determined by comparing the score of a potential diagnosis to a threshold set by the next-highest diagnosis’s score. Each potential diagnosis’s score is a summation of weights (i.e. confidence levels) associated with particular data inputs, so the overall score exceeding a next-highest score threshold is considered equivalent to the first correlation and the second correlation being above a first threshold probability level. 
It is plausible that, if both individual input score contributions (i.e. the second confidence level and the third confidence level) are positively weighted, each of these scores could be less than the first confidence level (for example, a blood glucose reading contributing 10 points to a diabetes score and a urinalysis test contributing 15 points to a diabetes score while the threshold level is 20). However, Harris does not explicitly disclose such an example, and is thus silent regarding whether or not the score contributions of each input (i.e. the second confidence level and the third confidence level) are each less than the first confidence level as required by the instant claim.
However, Denekamp provides such an example of individual portions of an overall diagnostic score being less than a threshold individually while being above the threshold when summed (Denekamp .

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Radinsky and Miranda et al. (US 20180315488 A1). 
Claim 1
Note: Applicant has not shown that the particular user associated with the remote device changes or affects the structure or function of the claimed invention in a meaningful way. That is, the remote device user could be a healthcare professional, an informal caregiver, the patient in question, or any other entity knowledgeable about the given patient’s condition and the function of the system (i.e. transmitting question data to and receiving answer data from a remote device) would remain unchanged. Accordingly, the specific entity associated with the remote device is considered non-functional descriptive language and is not patentably limiting in this case. However, in the interest of compact prosecution, this limitation is addressed with art below. 
Harris teaches a system comprising: 
one or more processors; and computer-readable media storing first computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (Harris [0004], [0036], [0081]-[0085]) comprising: 
analyzing,  (Harris [0004], [0009], [0038], noting user profile inputs are used by a plurality of diagnosis modules (such as artificially intelligent modules as in [0028]) to identify diagnoses for the user; see further [0040], noting a user’s profile includes at least a user’s medical history); 
determining,  (Harris Fig. 3 element S310, [0004], [0009], [0038], noting user profile inputs are used by a plurality of diagnosis modules to identify m most-likely diagnoses for the user, i.e. first and second suspected diagnoses when m is at least two; see further [0049]-[0052], noting vital signs and lab results can be recorded as events in the vitals module, which Examiner considers a part of the user’s profile because it is a stored data structure including medical information about a user that is analyzed to diagnose the patient. See further [0071], noting “the diagnostic module 102 has for every diagnosis a list of questions and their point values that affect the diagnosis’ total score”; see further [0005], [0056], noting each diagnosis is correlated with positive, negative, or neutral weights for each patient input (i.e. including events measured by sensors as described in [0049]-[0052]); for example, [0056] shows that a particular event (e.g. blood glucose level) affects the probability score of each diagnosis according to a positive, neutral, or negative weight (i.e. correlation. Taken together, these disclosures show that first and second correlations may be identified between the medical history of the patient and first and second suspected diagnoses);
generating, suspected diagnosis of the patient (Harris Fig. 3 element S312, [0056], [0059], [0071]-[0072], noting the diagnosis module has a list of questions and how their point values affect the likelihood scores of each diagnosis; multiple questions may be asked that relate to the current top m diagnoses, such that the plurality of questions may be considered related to both the first suspected diagnosis and the second suspected diagnosis when m is at least two; in addition, [0073] notes that additional questions related to diagnoses outside of the “top m” diagnoses may be asked to follow up the initial “top m”-related questions, and these could also be considered “second questions” related to a second suspected diagnosis);
transmitting the first data and the second data to a remote device (Harris Fig. 3 elements S314, [0071]-[0073], noting questions are presented to a user so that they can answer them; [0036] shows that in an embodiment a user may interact with a remotely located service hosting various modules by using a device (e.g. a smartphone or tablet computer) local to the user; [0086] further shows that the user interface device includes a display); 
receiving, from the remote device, first input data representing a first response to the first question and second input data representing a second response to the second question (Harris Fig. 3 element S316, [0043], [0071]-[0072], noting the user responds to the presented questions); 
analyzing,  (Harris Fig. 3 element S318, [0072], noting that once all the questions are answered the scores of the diagnoses are updated to determine a new “top m” diagnoses based on the new data); 
determining,  (Harris Fig. 3 element S320, [0008]-[0009], claim 10(k)(1), noting that if a confidence threshold is passed for a diagnosis, it is presented to the user as the most likely diagnosis; Fig. 4 shows an example diagnosis); and 
storing an indication in the user profile of the patient, wherein the indication indicates the patient is diagnosed with the first suspected diagnosis (Harris Fig. 4, showing “Your final diagnoses are 
In summary, Harris shows a system that analyzes user data (e.g. from a patient profile) using diagnosis models to determine potential diagnoses, presents a user with relevant follow-up questions, and updates the most-likely diagnoses based on the user’s answers to present a final diagnostic report. However, although the diagnostic models are dynamically updated based on user inputs as in [0007] & Fig. 2, Harris does not appear to utilize machine learning techniques to analyze medical information, determine correlations between patient history and suspected diagnoses, generating questions, analyzing responses to questions, and determining that the patient is diagnosed with the first suspected diagnosis in the same way that Applicant intends. For example, appropriate questions are identified from a list based on diagnostic scores and branching logic as described in at least [0030]-[0031] & [0071], rather than via machine learning techniques as required by the instant claim. Accordingly, Harris fails to explicitly disclose the specific use of one or more machine learning techniques to analyze medical information, determine correlations between patient history and suspected diagnoses, generating questions, analyzing responses to questions, and determining that the patient is diagnosed with the first suspected diagnosis as Applicant intends.  
However, Radinsky teaches that medical data can be analyzed, correlations can be found between patient information and potential diagnoses, diagnosis-specific questions can be determined, and a final diagnosis itself may be determined for a patient based on machine learning techniques (Radinsky abstract, P2 L29 – P4 L24), such that determining whether a patient has a particular diagnosis with a threshold likelihood can be achieved with a minimum number of questions being asked (Radinsky P28 L8-14) and/or so that any previous contradictions can be resolved (Radinsky P29 L18-23). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Harris to include patient information analysis, diagnostic correlation, question determination, and final patient diagnosis specifically via machine learning techniques as in Radinsky in order to leverage historical data to ensure that the most effective questions are being asked, 
Thus, Harris in view of Radinsky teaches a system that analyzes user data (e.g. from a patient profile) to determine potential diagnoses, presents a user with relevant follow-up questions, and updates the most-likely diagnoses based on the user’s answers to present a final diagnostic report. In Harris, the user can interact with the system via a smartphone, table, or other user interface device to view and respond to questions (per [0036], [0085]), indicating that the question/answer data are transmitted to and received from this remote device. However, though Harris does not explicitly define the types of entities included as users, the reference appears to indicate that the users interacting with the remote device are the patients themselves (e.g. as appears to be the case in Fig. 6 where a user is interacting with the diagnostic system as well as an auscultation device as described in [0015], presumably to measure their own physiological parameters), rather than a medical professional engaged in examining a patient as required by the instant claim. Thus, the combination does not appear to explicitly disclose this limitation. 
However, Miranda shows that in an computer-aided diagnostic system that transmits questions to and receives answers from a remote computing device, the user of the device may interchangeably be a patient, a caregiver, or any other person knowledgeable of the patient’s state of health ( Miranda [0056], [0061]-[0062]). It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of the combination (i.e. where a patient directly answers presented questions) with the teachings of Miranda (i.e. where a patient, caregiver, or other relevant entity can answer presented questions) because substitution of one known element for another yielding predictable results (i.e. questions presented on a remote computing device still being answered by someone knowledgeable about the particular patient’s condition) renders the claim obvious. 
Claim 2
Harris in view of Radinsky and Miranda teaches the system of claim 1, and the combination further teaches wherein the indication is a first indication, and wherein the one or more non-transitory computer-readable media store second computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
determining, based at least in part on analyzing the first response and the second response, that the patient is not diagnosed with the second suspected diagnosis (Harris [0025], [0028], noting the diagnostic process continues until a diagnosis is provided and/or other diagnoses are excluded, indicating that the system can determine that a patient is not diagnosed with a particular condition; see further Figs. 5A-B, showing a patient’s responses that indicate they do not have certain conditions (e.g. anemia, HIV/AIDS, etc.)); and 
storing a second indication in the user profile of the patient, wherein the second indication indicates the patient is not diagnosed with the second suspected diagnosis (Harris Figs. 5A-B, showing an example patient report with notes including “Reports NO prior anemia,” “Reports NEGATIVE HIV,” “No loud murmurs identified,” etc.; these notes serve as indications that the patient is not diagnosed with associated conditions such as anemia, HIV/AIDS, heart murmur, etc. based on their answers to the system’s questions. See further [0094], noting “reports can summarize the encounter in a way that easily integrates into a medical portfolio,” indicating that such second indications can be stored in a medical portfolio such as the user profile).  
Claim 3
Harris in view of Radinsky and Miranda teaches the system of claim 1, and the combination further teaches wherein determining the first correlation further comprises determining a first correlation between a first indication of a first event stored in the user profile and the first suspected diagnosis; and determining the second correlation further comprises determining a second correlation between a second indication of a second event stored in the user profile and the first suspected diagnosis (Harris [0049]-[0052], noting vital signs and lab results can be recorded as events in the vitals module, which Examiner considers a part of the user’s profile because it is a stored data structure including medical information about a user that is analyzed to diagnose the patient. See further [0071], noting “the diagnostic module 102 has for every diagnosis a list of questions and their point values that affect the diagnosis’ total score”; see further [0005], [0056], noting each diagnosis is correlated with positive, negative, or neutral weights for each patient input (i.e. including events measured by sensors as described in [0049]-[0052]); for example, [0056] shows that a particular event (e.g. blood glucose level) affects the probability score of each diagnosis according to a positive, neutral, or negative weight (i.e. correlation). See also Radinsky P3 .  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Radinsky and Miranda as applied to claims 1 and 3 above, in further view of Denekamp.
Claim 4
Harris in view of Radinsky and Miranda teaches the system of claim 3, and the combination further teaches wherein determining that the patient is diagnosed with the first suspected diagnosis is based at least in part on the first correlation and the second correlation being above a threshold probability level (Harris Fig. 3 element S318-S320, [0006], [0072], noting a diagnosis’s numerical score can be compared to an absolute threshold as well as the numerical scores of other potential diagnoses to determine the most likely diagnosis; determining the highest scoring diagnosis (m1) is considered equivalent to determining the first diagnosis. In Harris, the top diagnosis m1 (i.e. the first diagnosis) would be determined based at least in part on its diagnostic score (i.e. the summation of at least a first and second correlation as described in [0005] & [0056]) being compared to and exceeding a threshold set by the next-highest diagnosis’s score), 

In summary, the combination shows that the most likely diagnosis (i.e. a first diagnosis) may be determined by comparing the score of a potential diagnosis to a threshold set by the next-highest diagnosis’s score. Each potential diagnosis’s score is a summation of weights associated with particular data inputs, so the overall score exceeding a next-highest score threshold is considered equivalent to the first correlation and the second correlation being above a threshold probability level. 
It is plausible that, if both individual input score contributions (i.e. the first correlation and the second correlation) are positively weighted, each of these scores could be less than the threshold probability level (for example, a blood glucose reading contributing 10 points to a diabetes score and a urinalysis test contributing 15 points to a diabetes score while the threshold level is 20). However, Harris does not explicitly disclose such an example, and is thus silent regarding whether or not the score  individually less than the threshold probability level as required by the instant claim.
However, Denekamp provides such an example of individual portions of an overall diagnostic score being less than a threshold individually while being above the threshold when summed (Denekamp Fig. 6, [0095]-[0096], Appendix A, showing individual contributors to an infectious diarrhea score as 16, 9, 8, and 8 which are individually lower than a threshold cutoff level of 36.9, but higher than the threshold when combined). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of the combination with the teachings of Denekamp because Denekamp shows that it was known, in the art of computer-aided diagnostics that utilize diagnostic scores comprised of summed individual item scores, for item scores to individually be less than a threshold value but above the threshold when summed for the overall diagnosis (as shown in at least Denekamp Fig. 6 and Appendix A). Because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately (i.e. provide diagnostic scores comprised of the summed contributions of individual diagnostic items), and one of ordinary skill in the art would have recognized that the results of the combination were predictable, the claim is rendered obvious. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Plummer et al. (US 20180189457 A1) describes a system that provides machine learning methods of dynamic question identification for medical diagnosis. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679.  The examiner can normally be reached on M-Th 7:30-4:00 and F 7:30-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.H./Examiner, Art Unit 3626                                    

/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687